Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 14 and 19
b.	Pending: 1-21
Claims 1 and 7 have been amended.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: “determining a refresh interval for a plurality of the bit positions including a first refresh interval for the most significant bit and a second refresh interval for the least significant bit based upon a relative importance of the plurality of the bit positions to a performance of a machine learning or signal processing task involving the B-bit word, wherein the refresh interval is based upon a fidelity metric and a resource metric, the first refresh interval is shorter than the second refresh interval”;
Independent claim 14 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: “determine a first refresh interval for the most significant bit of the plurality of B-bit words and a second refresh interval for the least significant bit of the plurality of B-bit words, wherein the first refresh interval is less than the second refresh interval, and wherein the 
Independent claim 19 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: “determine a refresh interval for a plurality of bit positions of the B-bit word to satisfy the granularity and the resource metric while minimizing the fidelity metric, wherein the refresh interval for a more important bit position to a performance of a machine learning or signal processing task involving the B-bit word is less than the refresh interval for a lesser important bit position” respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/16/2021